Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2021 has been entered. 
Claims 11, 15, 16 have been amended. Claims 17-19 are new. Claims 11, 13-19 are pending.

Claim Interpretation
In the amended claims, “trigger re-establishment” appears to be terminology from the prior art (e.g. Worrall) and not directly from the Specification. Examiner suggest more precise language e.g. S-RLF to further distinguish from the prior art.  Similarly, UE retaining  rather than maintaining the configuration adds precision.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Worrall et al. (US 2017/0181216 hereafter Worrall) in view of Sharma et al. (US 2020/0008255 hereafter Sharma).
 
For claim 11, 15-19  Worrall discloses a receiver (UE Figure 3) that receives a Radio Resource Control  RRC message (RRCConnectionReestablishment from eNB Figure 3) related to configuration information ([0093] new or reconfigured SeNB) of a second radio base station (SeNB) for a split bearer ([0060]) that splits from the second radio base station toward a first radio base station (bearers provided from both MeNB/SeNB with fallback bearer [0060]), and a processor ([0113] e.g. hardware) that releases resources ([0066] release SCell) related to a radio link of the second radio base station ([0061] triggered by UE) based on the RRC message (RRCConnectionReestablishment [0061]) when a radio link failure (UE detecting radio link failure [0061]) in the second radio base station is detected (triggering connection re-establishment procedure on bearer SRB1 [0061]); and
	a transmitter (UE Figure 3) that transmits failure information (e.g. RRCConnectionReestablishmentRequest from UE Figure 3) related to the radio link failure to the first base station (triggered by UE [0061]), wherein the RRC message  is information based on the failure information (Figure 3), and 
	wherein, instead  of triggering re-establishment ( Figure 2 [0061] RRC connection re-establishment triggered by UE), the user equipment maintains the configuration information of the second radio base station ([0060] UE maintains SeNB bearer identifiers) during the split of the split bearer ([0060] split bearer), the user equipment retaining resources for configuring the split bearer. ([0106] UE autonomously keeps the EPS bearer configuration/information stored but suspends communication). 

Worrall teaches split bearers [0060] but does not explicitly disclose in the drawings one that splits from the second radio base station, a configuration known in the art as “primary SCell”.

However, Sharma in the same field of handling split bearers teaches  a receiver (e.g. 104 Figure 1) that receives an RRC message (4 Figure 6 RRCConnectionReconfiguration) related to configuration information of a second radio base station ([0048] SCG change procedure)  for a split bearer (Xnew Figure 5) that splits from the second radio base station toward a first radio base station ([0043] possible change from X1 layer of LTE), and a processor that releases resources related to a radio link of the second radio base station ([0047] RLC for SCG is released) based on the RRC message (Figure 6) when a radio link failure (PDCP rollover) in the second radio base station is detected 
It would have been obvious to one of ordinary skill in the art, to adopt Sharma’s teaching of a PSCell in a split bearer reconfiguration scenario in dual connectivity to share resources and enhance efficiency [0003]. 


For claim 13, Worrall discloses wherein, the processor (UE Figure 3) releases the resources related to the radio link of the second radio base station ([0066] release the SCell) even when the user equipment is not allowed to release the resources ([0091] release SCell but retain SCG bearer configuration) related to the radio link of the second radio base station (configuration of the SeNB is maintained during re-establishment procedure [0059] “special cell” maintained for future use). 

For claim 14, Worrall discloses  the processor (UE Figure 3) configures the split bearer in which the released radio link ([0066] SCell released) is reused (SeNB bearer configuration retention [0091]) when re-connecting (re-establishment procedure Figure 3) to the same second radio base station (Figure 3 maintaining the same SeNB).

Response to Arguments
Applicant’s Remarks in regards to the amendments and new claims are addressed in the new rejections above.
While the amendments are supported by [0010 – 0012]  of the Specification, Examiner suggest amending from terminology that is supported in the Specification 

Some previous arguments are repeated. On page 9, Applicant states that “Worrall does not teach a split bearer that splits from the second radio base station ...”. It appears most if not all of Applicant’s arguments follows from this premise and the response from the previous office action is repeated here:

In reply,  upon further review of Worrall, Examiner does not agree with Applicant’s conclusion. As discussed in this and previous office actions, the split bearer that splits from the primary SCell is also known as a secondary base station special cell [Worrall 0016]. Worrell refers to split bearer from this “special cell” in [0026], [0034], [0045] and maintaining the split bearer and SCG (special cell) bearer configuration in the UE during RRC re-establishment procedure [0091 Worrall]. 

On page 10, Applicant appears to further argue that Sharma does not teach what Worrall lack. 

In reply,  Applicant’s argument appears to be based on a faulty premise that Worrall does not teach a “special cell” split bearer. Sharma’s Figure 5 is introduced to illustrate the concept of a SCG split bearer more explicitly in combination with Worrall’s teachings of “split bearers” where a data radio bearer is provided from both the MeNB and a SeNB [0060 Worrall].

Sharma
    PNG
    media_image1.png
    196
    301
    media_image1.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BASIL MA/Examiner, Art Unit 2415